Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, for grammatical purposes and clarity, the limitation "for limited movement both vertically and horizontal axes" should be "for limited movement both vertically and horizontally".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 5 include the invention comprising a hollow compression coil. However, claim 1, from which claims 3 and 5 depend, recites "base foot with vertical leg in an offset position to said base foot extending to horizontal arm ending in sensitivity hoop connected to second hoop embodied to rod cradle". The invention including the hollow compression coil as shown in Figures 5-7 do not contain the vertical leg, horizontal arm, sensitivity hoop and second hoop as shown in the invention of Figures 1-4. It is unclear where the hollow compression coil would be connected to the fishing rod holder of claim 1 and thus, the Applicant’s disclosure fails to provide support for the invention of claims 3 and 5.
Claims 3 and 5 recite the limitation "threading reel stem". The Applicant makes clear threading is different from inserting, as recited in claim 5. Thus, the examiner has given the term threading its well-known mechanical definition in the art, “a helical 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "means for selectively and resiliently supporting a fishing rod in a raised position on said base foot includes, base foot" in lines 1-2.  It is confusing that the means is for supporting the fishing rod on the base foot, and the claim also recites that the means includes the base foot. Thus, it is unclear if the means and the base foot are the same or different structures. 
Claim 1 recites the limitation "said base foot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "base foot with vertical leg in an offset position to said base foot extending to horizontal arm ending in sensitivity hoop connected to second hoop embodied to rod cradle resiliently and selectively supporting a fishing rod and reel in a suspended position on said base foot" in lines 2-5. It is unclear what the offset position to said base foot means, or whether the offset position means the vertical 
Claim 2 recites the limitation "said base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "wherein said base includes: a foot: an upright leg secured in an offset position to said foot. A lateral arm" in lines 1-2. However, claim 1 already discloses a “base foot”, “vertical leg in an offset position to said base foot” and “horizontal arm”. It is unclear if the base foot, vertical leg and horizontal arm from claim 1 and the foot, upright leg and lateral arm of claim 2 are the same or different structures.  
Claim 3 fails to include which claim it depends from. For the purposes of examination, the Examiner will interpret claim 3 to depend from claim 1.
Claim 3 recites the limitation "embodied to" in line 2. It is unclear what is intended by “embodied to”.
Claim 3 recites the limitation "securely connected to rod holder and base foot" in line 4. The base foot initially appears to be part of the rod holder, however, this limitation appears to separate the base foot from the rod holder. 
Claim 4 recites the limitation "said base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said base includes a generally U shaped cradle" in line 2.  It is unclear whether the U shaped cradle refers back to the rod cradle in claim 1.
Claim 5 recites the limitation "means for selectively and resiliently supporting a fishing rod in a raised position on said base includes; a hollow compression coil" in lines 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foss (U.S. Patent No. 7,841,125).
For claim 1, as best understood, Foss discloses a fishing rod holder (as shown in Fig. 1: 2) which comprises a means (Fig. 1: pole support element 8, front end pole support 18, grip support element 20) for selectively and resiliently supporting a fishing rod in a raised position on said base foot (Col. 3, lines 12-18) includes base foot (Fig. 1: 4) with vertical leg (Fig. 1: upward directed arm 6) in an offset position (Fig. 1 shows the vertical leg 6 angled with respect to the base 4) to said base foot extending to horizontal arm (as shown in Fig. 1: pole support element 8) ending in sensitivity hoop (Fig. 1: the arm 6 ends at hoop 12) connected to second hoop (Fig. 1: bottom hook or loop section 10) embodied to rod cradle (Fig. 1: front end pole support 18, grip support element 20) resiliently and selectively supporting a fishing rod and reel in a suspended position on said base foot (as shown in Fig. 1 and Col. 3, lines 16-22: pole grip 26 and pole 40).

For claim 3, as best understood, Foss discloses the rod holder wherein: said base foot (Fig. 1: 4) includes a hollow compression coil (Fig. 1: grip support element 20 of pole support element 8) embodied to base foot with screw and snugging plates (Fig. 1 shows knob 14 and washer 16 connecting pole support element 8 to base foot 4 as discussed in Col. 3, lines 12-16) to selectively adjust angle of rod direction, coil open on one end (Fig. 1 where pole grip 26 sits) to allow threading reel stem of rod and reel to secure, thereby allowing fish to be reeled in while securely connected to rod holder and base (Col. 3, lines 50-55).
For claim 4, as best understood, Foss discloses the fishing rod holder of claim 1, wherein said means (Fig. 1: pole support element 8, front end pole support 18, grip support element 20) for selectively and resiliently supporting a fishing rod in a raised position (as shown in Fig. 1 and Col. 3, lines 16-22: pole grip 26 and pole 40) on said base (Fig. 1: 4) includes a generally U shaped cradle having two mutually spaced apart fingers (Fig. 1: U shaped front end pole support 18 of pole support element 8), said cradle being loosely suspended from said base (Fig. 1: 4) for limited movement both vertically and horizontal axes (Fig. 1 shows cradle supported by knob 14 as discussed in Col. 3, lines 12-16).
. 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiello (U.S. Patent No. 9,642,350).
For claim 1, as best understood, Aiello discloses a fishing rod holder (as shown in Fig. 1: 10) which comprises a means (Figs. 1-2: bracket 44, shaft 54, rod holder 82) for selectively and resiliently supporting a fishing rod in a raised position on said base foot (Col. 1, line 65: box 14) includes base foot with vertical leg (Figs. 1-2: vertical arm 46) in an offset position (Fig. 2 shows the vertical leg 46 on the edge of the base 14) to said base foot extending to horizontal arm (as shown in Fig. 1: shaft 54) ending in sensitivity hoop (Figs. 1-2: coils 60) connected to second hoop (Figs. 1-2: hook 62) embodied to rod cradle (Figs. 1-2: rod holder 82) resiliently and selectively supporting a fishing rod and reel in a suspended position on said base foot (as shown in Fig. 5 and Col. 3, lines 32-36: fishing rod 12).
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues, “Results in rod movement can only be up, not down or side to side. Foss design facilitates no ability to adjust angle of rod, no ability to balance rod, no ability to remove rod unencumbered, no ability to reel in fish while in holder, no ability to hang on wall and still function. Also Foss art reflects no reel on rod or ability to thread reel stem into #20, grip support element. Also #20 grip support element ends extending out to hang fishing line #30, bringing line back from rod tip to the typical location of reel, which reel is not displayed.”
The Examiner maintains that the reference to Foss shows the ability for the fishing rod holder to move both vertically and horizontal axes, as permitted by the knob 16 of base 4. Figure 1 of Foss also shows the rod can be easily received in the hollow compression coil 20, without threading for unencumbered removal when the rod is removed from the fishing rod holder. The Foss reference is not required to show a reel on rod or ability to thread reel stem into #20, grip support element, since the claims don’t require a fishing rod and any threading structures. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no ability to balance rod, no ability to reel in fish while in holder, no ability to hang on wall and still function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “The terms used in Foss , sensitivity hoop, cradle, raised position, base foot and so on typically seem to describe a component of Foss patented design. The variance in noted design itself from my design app 16350362, have no similarity in function beyond inserting a rod handle into #20. Example, hollow compression coil identifies the component being the base foot itself, Foss figure 1-4. My app# 16350362 fig.5 #38 displays hollow compression coil as the holder of rod and reel, a component functioning and shaped in no similarity or function to Foss art.”
The fact that the terms used in the Foss reference are the same as the terms used in Applicant’s application, but refer to different structures having different functions is irrelevant. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643